Citation Nr: 0624444	
Decision Date: 08/11/06    Archive Date: 08/18/06

DOCKET NO.  04-40 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased initial rating for bilateral 
sensorineural hearing loss, currently rated as 10 percent 
disabling. 
 
2.  Entitlement to an increased initial rating for bilateral 
tinnitus, currently rated as 10 percent disabling.


ATTORNEY FOR THE BOARD

Amanda W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from December 1955 through 
June 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida. The case is now before the Board for 
appellate review.

In January 2004, the veteran disagreed with the 10 percent 
rating awarded for his vestibular disorder, claimed as 
Meniere's disease.  In March 2005, VA increased his rating to 
30 percent, the maximum allowed for this disability under the 
rating schedule.  As such, this is considered a complete 
grant of the benefit, so it is no longer before the Board.


FINDINGS OF FACT

1.  The veteran's right ear has sensorineural hearing loss 
with a pure tone threshold average of 46 and a speech 
recognition score of 80; and the left ear has a pure tone 
threshold average of 60 and a speech recognition score of 76. 
 
2.  The veteran's service-connected bilateral tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code (DC) 6260.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 10 
percent for bilateral hearing loss are not met.  38 U.S.C.A. 
§ 1155 (West 2005); 38 C.F.R. § 4.85,  
Diagnostic Code (DC) 6100, Tables VI, VIA, and VII (2005). 
 
2.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2005); 38 C.F.R. §4.87, DC 6260 
(2002, 2005); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an increased rating for both his 
service-connected bilateral hearing loss and his bilateral 
tinnitus.  

Bilateral Sensorineural Hearing Loss

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which sets forth 
separate rating codes for various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Evidence to be considered in the 
appeal of an initial rating is not limited to that reflecting 
the then current severity of the disorder.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  A disability must be 
considered in the context of the whole recorded history.  

The assignment of disability ratings for hearing impairment 
are derived by the mechanical application of the Rating 
Schedule to the numeric designations assigned after 
audiometry evaluations are rendered.  Lendenmann v. Principi, 
3 Vet. App. 345 (1992).  

The Rating Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state-
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average which is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  See 38 C.F.R. § 4.85.  Table VII is used to determine 
the percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear.  

Impaired hearing is rated by measuring and averaging the 
volume at which a person can hear pure tones at several 
frequencies, called the pure tone threshold, and the person's 
ability to recognize a percentage of a specified list of 
words spoken in a prescribed way, called speech 
discrimination.  The data is plotted on a table, and the 
result for each ear is plotted on another table to determine 
overall hearing impairment.  Tables VI, VIA, and VII are 
provided below for the veteran's convenience.  
Table VI

NUMERIC DESIGNATION OF HEARING IMPAIRMENT BASED ON PURETONE 
THRESHOLD AVERAGE AND SPEECH DISCRIMINATION

% of 
discr
im- 
inati
on
Puretone Threshold Average

0-
41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98
+
92-
100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VI
I 
60-66
V
V
VI
VI
VII
VII
VII
I
VII
I
VI
II 
52-58
VI
VI
VII
VII
VII
I
VII
I
VII
I
VII
I
IX 
44-50
VII
VII
VII
I
VII
I
VII
I
IX
IX
IX
X 
36-42
VII
I
VII
I
VII
I
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 

Table VIA

NUMERIC DESIGNATION OF HEARING IMPAIRMENT BASED ONLY ON 
PURETONE THRESHOLD AVERAGE

Puretone Threshold Average
0-
41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105
+
I
II
III
IV
V
VI
VII
VII
I
IX
X
XI



Table VII

PERCENTAGE EVALUATION FOR HEARING IMPAIRMENT 
(DIAGNOSTIC CODE 6100)

 
Poorer Ear
XI
100*
 
 
 
 
 
 
 
 
 
 
X
90
80
 
 
 
 
 
 
 
 
 
IX
80
70
60
 
 
 
 
 
 
 
 
VII
I
70
60
50
50
 
 
 
 
 
 
 
VII
60
60
50
40
40
 
 
 
 
 
 
VI
50
50
40
40
30
30
 
 
 
 
 
V
40
40
40
30
30
20
20
 
 
 
 
IV
30
30
30
20
20
20
10
10
 
 
 
III
20
20
20
20
20
10
10
10
0
 
 
II
10
10
10
10
10
10
10
0
0
0
 
I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VII
I
VII
VI
V
IV
III
II
I


The veteran seeks a rating in excess of 10 percent for his 
bilateral hearing loss.  At his March 2005 VA examination, 
the veteran exhibited pure tone thresholds, in decibels, as 
follows:

HERTZ
1000
2000
3000
4000
RIGHT
30
35
55
65
LEFT
35
40
85
80

The puretone threshold average for the right ear was 46. The 
puretone threshold average for the left ear was 60.  Speech 
audiometry revealed speech recognition ability of 80 percent 
in the right ear and 76 percent in the left ear.  

Do these findings warrant a 20 percent evaluation for 
bilateral hearing loss?  No, because the mechanical 
application of the above results compels a numeric 
designation of III in the right ear and IV in the left ear 
under Table VI  
(38 C.F.R. § 4.85), and such a designation requires the 
assignment of a 10 percent rating under Table VII.  The 
January 2003 audiogram from the veteran's private physician 
is also consistent with a 10 percent rating.  An increased 
rating is not warranted according to the evidence of record.

This evaluation is purely according to a prescribed 
mechanical formula.  In such a case, there can be no question 
as to whether hearing loss more nearly approximates the 
disability picture of the next higher rating.  See 38 C.F.R. 
§ 4.7 (2005).  

Tinnitus

The veteran requested an increased evaluation for his 
bilateral tinnitus.  He is presently rated as 10 percent 
disabled.  An increased evaluation is not warranted, as a 
matter of law.

The veteran's claim was denied, because, under DC 6260, 10 
percent is the maximum disability rating and there is no 
provision for assignment of a separate 10 percent evaluation 
for tinnitus of each ear.  In Smith v. Nicholson, 19 Vet. 
App. 63, 78, (2005), the U.S. Court of Appeals for Veterans 
Claims (CAVC) held that the pre-1999 and pre-June 13, 2003 
versions of DC 6260 required the assignment of dual ratings 
for bilateral tinnitus.  VA appealed this decision to the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) and stayed the adjudication of tinnitus rating cases 
affected by the Smith decision.  In Smith v. Nicholson, 451 
F.3d 1344 (Fed. Cir. 2006), the Federal Circuit concluded 
that the CAVC erred in not deferring to the VA's 
interpretation of its own regulations, 38 C.F.R. § 4.25(b) 
and 38 C.F.R. §4.87, DC 6260, which limit a veteran to a 
single disability rating for tinnitus, regardless of whether 
the tinnitus is unilateral or bilateral.  The stay of 
adjudication of tinnitus rating cases was then lifted.  

The veteran's service-connected tinnitus is assigned the 
maximum schedular rating available for tinnitus.  38 C.F.R. 
§4.87, DC 6260.  As there is no legal basis upon which to 
award a higher individual rating, or separate schedular 
evaluations for tinnitus in each ear, the veteran's appeal 
must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  

Duties to Notify and Assist 

Tinnitus

VA's duties to notify and assist the veteran have no effect 
on an appeal where the law, and not the underlying facts or 
development of the facts, is dispositive.   
Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).

Bilateral Hearing Loss

When a complete or substantially complete application for 
benefits is filed, VA must notify the veteran of (1) what 
information and evidence is needed to substantiate the claim; 
(2) which information the veteran is expected to provide to 
VA; and (3) which information VA will attempt to obtain on 
the veteran's behalf.  VA must also ask the veteran to submit 
to VA any pertinent evidence in his possession.  38 C.F.R. 
§ 3.159(b)(1) (2005).

VA's November 2004 letter to the veteran gave him adequate 
notice.  It notified him of the evidence necessary to 
establish an increased rating.  The letter also notified the 
veteran of what he was expected to provide and what VA would 
obtain on his behalf, and asked the veteran to send VA any 
evidence in his possession that pertained to his claim.  
Because this letter met all elements of 38 C.F.R. 
§ 3.159(b)(1), it satisfied VA's duty to notify.  

VA also has a duty to assist the veteran in substantiating 
his claim.  The duty to assist contemplates that VA will help 
the veteran obtain relevant records, whether or not the 
records are in federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c), (d).  Here, the claim file 
contains the veteran's statements, his service, non-VA and VA 
medical records, and the VA examination reports.  The veteran 
has not notified VA of any additional available relevant 
records with regard to his claim.  As such, VA met its duty 
to assist.

In light of the denial of the veteran's claim, no revised 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the veteran 
under the holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Because VA's duties to notify and assist have been 
met, there is no prejudice to the veteran in adjudicating 
this appeal.


ORDER

Entitlement to an increased initial rating for bilateral 
sensorineural hearing loss is denied.

A schedular evaluation in excess of 10 percent for bilateral 
tinnitus is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


